Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 08/16/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
Remarks
The claims are presented as follows:

Claims 1 and 11 are amended.
Claims 15-19 are withdrawn.
Claims 1-14 are pending.
Response to Argument
Applicant’s arguments with respect to the amended claim have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,810,050 B2 [application No.15/201,087], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent claims and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application since both applications providing a virtualization system that includes physical resources and virtual assets managed by a virtualization layer running on the physical resources through a control computer or controller.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,444,762 B2 [application No.14/450,765], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other.
The independent claims and their dependent claims of the instant application contain similar limitations of the independent claims and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application since both applications providing a virtualization system that includes physical resources and virtual assets managed by a virtualization layer running on the physical resources through a controller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vasilevsky et al. Publication No. (US 2005/0044301 A1) in view of Singh et al. Publication No. (US 2006/0069761 A1).

Regarding claim 1, Vasilevsky teaches a method for access to one or more virtualization system resources over a network, the method comprising: 
implementing a virtualization system (virtualization environment 100 FIG.1 [0058]) that has a control computer (Manager 212 FIG.2) and one or more physical resources (data center provides network resources [0058] FIG.1) and virtual assets (operating system layer 103 FIG.1) connected to the control computer (a single copy of the operating system (OS) exists in the virtual machine architecture (VMA) that is run by any processor to virtualize resources through an abstraction layer (e.g., DVMM) to perform providing isolation between the operating system/application and the underlying hardware [0022-25] the virtual server presents a single system image while executing across one or more nodes [0038] each of the plurality of processors executes a respective instance of a microkernel program, and wherein each of the respective instances of the microkernel program are adapted communicate to cooperatively share the plurality of resources of the computer system [0043-44] FIG.7), and the virtual assets are managed by virtualization layer instances running on each of the physical resources (the virtualization layer managing the execution of the operating system, which includes a distributed virtual machine monitor that provides a single system abstraction based upon coordinated, cooperating systems and thereby controls access to physical resources underlying the virtual serves [0017] see examples of management of the application layer [0041-42] FIG.1);
connecting an end user to the control computer (the manager 212 is connected to end user nodes 107A-107C [0058] FIG.1); and 
accessing, through the control computer connection, the virtual assets by the end user (the management agent 815 residing within the virtualization environment is responsible for handling dynamic reconfiguration functions by receiving commands from the administrator (the end user through manager 212) is used for accessing virtual assents for adding, deleting, and reallocating of resources from virtual servers [0150-0154] FIG.2). 
Vasilevsky does not explicitly teach wherein each of the one or more physical resources execute at least two virtual assets that each comprise software instantiations of computer systems
Singh teaches wherein each of the one or more physical resources execute at least two virtual assets that each comprise software instantiations of computer systems (Singh: A system and method for balancing the load of virtual machines among the physical servers of a network is disclosed. When a server of the network is identified as exceeding its total resource utilization, a virtual machine within the server is selected for migration to another physical server within the network, server Node 24A includes and executes two virtual machines 24A, each virtual machine contains virtual system software that runs on the operating system of the server and supports each virtual machine of the server [0012-114] FIG.1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Vasilevsky by the teaching of Singh to have the physical resources execute at least two virtual assets that each contains software instantiations of computer systems in order to supports the virtual machines running on the server (Singh: [0018-19] FIG.3).

Regarding claim 2, Vasilevsky teaches the method of claim 1, wherein connecting the end user to the control 10 computer further comprises connecting the end user to the control computer over one of a network, a wide area network or the Internet (System 101 may be coupled to one or more external communication networks (e.g., network 106) for the purpose of sharing resources with one or more systems (e.g., systems 107A-107C) [0061] FIG.2).  

Regarding claim 3, Vasilevsky teaches the method of claim 2, wherein connecting the end user to the control computer further comprises using, by the end user, a desktop, a laptop or a personal digital assistant (PDA) and client resources (one or more client computers coupled through a communication network (e.g., enterprise network, Internet, combination of both) [0003] FIG.1). 15  

Regarding claim 4, Vasilevsky teaches the method of claim 3, wherein accessing the virtual assets further comprising accessing an application server by the end user (providing computing resources through servers, these servers provide a single function (e.g., file server, application server, backup server, etc.) to one or more client computers [0003] FIG.1).

Regarding claim 5, Vasilevsky teaches the method of claim 3, wherein accessing the virtual assets further comprising using a browser (applications operate in a data center environment that provides resources to other systems (e.g., systems 107A-107C) may be executed on system 101, such applications include a web-based application, e-mail server, file server, or other application [0058-59] FIG.1).  

Regarding claim 6, Vasilevsky teaches the method of claim 1, wherein the virtual asset is providing end user access 20 to one of an application server, to a middleware server and to a database (system 101 that may be used to execute one or more data center applications, for example, any application program that may operate in a data center environment. For instance, a database server application, web-based application, e-mail server, file server, or other application that provides resources to other systems (e.g., systems 107A-107C) may be executed on system 101 [0058-59] FIG.1).  

Regarding claim 7, Vasilevsky teaches the method of claim 6, wherein providing the virtual assets further comprise providing a virtual storage resource (a database server application, web-based application, e-mail server, file server, or other application that provides resources to other systems [0058-59] FIG.1).    

Regarding claim 8, Vasilevsky teaches the method of claim 7, wherein providing the virtual storage resource further comprises mapping a logical storage unit to a physical storage disk (an application is scaled horizontally across at least one virtual server, comprised of a set of virtual processors, each of which is mapped to one or more physical nodes [0057-58] FIG.1). WEST\291850073.1 

Attorney Docket No. 367894-991102 -36- Regarding claim 9, Vasilevsky teaches the method of claim 1, wherein providing the virtual assets further comprise providing a logical network resource (the distributed memories of each node associated with the distributed server may be made available to a virtual server as logical memory 604 and to the operating system (GOS), as if it were a physical memory. Memory 604 is then made available (as process virtual memory 605) to applications [0103] FIG.6).

Regarding claim 10, Vasilevsky teaches the method of claim 9, wherein providing the logical network resource further comprises mapping a logical network unit to a physical network device (an application is scaled horizontally across at least one virtual server, comprised of a set of virtual processors, each of which is mapped to one or more physical nodes [0057-58] FIG.1). WEST\291850073.1 

Regarding claims 11-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	
Claims 15-19 (withdrawn). 


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472